Citation Nr: 0900856	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for ulcers.  

4.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

The veteran's appeal as to the issues listed above arose from 
an April 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In February 2008, the veteran failed to appear for his 
scheduled hearing.  In April 2008, the Board remanded the 
claims for additional development.  Specifically, the Board 
noted that in a statement from a social worker, received on 
April 7, 2008, the social worker stated that she was writing 
on behalf of the veteran, that he missed his hearing because 
he was admitted to a hospital for emergent treatment on 
February 3, 2008, that he was unresponsive at that time, and 
that the veteran desired that his hearing be rescheduled.  

In June 2008, the RO attempted to send the veteran notice 
that a hearing was scheduled for July 22, 2003.  However, 
this notice (as well as a prehearing notice sent by the RO in 
April 2008) was returned by the postal service as 
undeliverable.  The veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

Subsequent to the most recent supplemental statement of the 
case, dated in January 2006, VA has received a considerable 
amount of additional medical evidence that was not previously 
of record.  A supplemental statement of the case reflecting 
review of the new evidence has not been issued by the RO.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008).

To avoid another remand, in November 2008, the Board notified 
the appellant that it could not adjudicate his claims without 
a waiver of RO review.  He was notified that he had 45 days 
to respond, after which time his claims would be remanded to 
the RO for readjudication.  However, there is no record of a 
response.  Given the foregoing, on remand, the RO must review 
the new evidence and, if any of the claims remains denied, 
include such evidence in a supplemental statement of the 
case.  Id.  

Accordingly, the case is REMANDED for the 
following action:

Readjudicate the issues on appeal with 
consideration of all evidence received 
since the issuance of the most recent 
supplemental statement of the case 
(SSOC), dated in January 2006.  If any of 
the determinations remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




